 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DAVID M. PORTER, # 127024
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorneys for Defendant
 6   TROY DONAHUE BARRON
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   )   Case No. S 96-190 JAM 2
                                                 )
11                       Plaintiff,              )   Unopposed Request to Extend Deadline
                                                 )   for Filing a Supplement or Other
12   v.                                          )   Appropriate Response; Order
                                                 )
13   TROY DONAHUE BARRON,                        )
                                                 )
14                       Defendant.              )   Judge: Honorable JOHN A. MENDEZ
                                                 )
15                                               )
16           On November 15, 2019, this Court issued an order directing the Office of the
17   Federal Defender to file a supplement or other appropriate response to defendant’s pro se
18   motion to reduce sentence under the First Step Act no later than December 20, 2019. For
19   the reasons set forth below, counsel requests an extension of the deadline to March 20,
20   2020.
21           The undersigned is the attorney responsible for assisting defendants convicted in
22   the Eastern District of California seeking sentence reductions pursuant to Section 404 of
23   the First Step Act. Defendant Troy Donahue Barron was one of three co-defendants
24   charged in 1996 in a 15-count indictment. Following an eight-day trial, the defendants
25   were convicted and Troy Barron was sentenced to life imprisonment. The government
26   and defense are taking a coordinated approach to resolving, where possible, reductions of
27   sentences under the First Step Act. On November 13, 2019, the government informed the

28   undersigned that it declined to stipulate to relief under the First Step Act.

      Unopposed Request to Extend Deadline for        -1-          United States v. Troy Donahue Barron,
      Filing a Supplement or Other Appropriate                                       Civ. S 96-190 JAM 2
      Response; Order
 1          Since that time, the undersigned has requested Mr. Barron’s records from the U.S.
 2   Bureau of Prisons, and is awaiting their receipt. Accordingly, in light of the extremely
 3   lengthy record, and the need to obtain and review Mr. Barron’s record and meet with Mr.
 4   Barron in person, the undersigned respectfully requests an extension until March 20,
 5   2020, to file a supplement or other appropriate response to defendant’s pro se motion.
 6   Counsel for the government, Assistant U.S. Attorney Jason Hitt, graciously indicated he
 7   has no objection to this request. A proposed order is lodged herewith.
 8   Date: December 20, 2019
 9                                               Respectfully submitted,
10                                               HEATHER E. WILLIAMS
                                                 Federal Defender
11
12                                               /s/ David M. Porter
                                                 DAVID M. PORTER
13                                               Assistant Federal Defender
14                                               Attorneys for Defendant
                                                 TROY DONAHUE BARRON
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Unopposed Request to Extend Deadline for     -2-            United States v. Troy Donahue Barron,
      Filing a Supplement or Other Appropriate                                      Civ. S 96-190 JAM 2
      Response; Order
 1                                               ORDER
 2          Pursuant to defendant’s unopposed request, and good cause appearing therefor, the
 3   Office of the Federal Defender is directed to file a supplement or other appropriate
 4   response on or before March 20, 2020.
 5          IT IS SO ORDERED.
 6   Dated: December 20, 2019                     /s/ John A. Mendez______________
                                                  HONORABLE JOHN A. MENDEZ
 7
                                                  United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Unopposed Request to Extend Deadline for     -3-            United States v. Troy Donahue Barron,
      Filing a Supplement or Other Appropriate                                      Civ. S 96-190 JAM 2
      Response; Order
